DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  Claims are pending and under examination.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 10/14/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.
The listing of references in the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, or by Applicant on an IDS, they have not been considered.

Claim Objections
4. Claim 10 is objected to because of the following informalities:  misspelled word. Claim 10 recites “...layings hens” (see line 4) where “layings” appears to be a misspelling of “laying”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said hens" in line 6.  There is insufficient antecedent basis for this limitation in the claim because the method of immunizing “...a subject...” does not require the subject to be a hen (i.e. see dependent claim 8). Thus, clarification is required to remove ambiguity of scope.
Claim 7 recites the limitation “or composition” in line 1. There is insufficient antecedent basis for this limitation in the claim because claim 1 is not drawn to a composition (i.e. see dependent claim 5). Thus, clarification is required to remove ambiguity of scope.
	Other dependent claims do not clarify the issues identified above.

Claim Rejections - 35 USC § 112
7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.  Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Instant claims are drawn to method(s) of immunizing a subject against Salmonella infection comprising administering a Salmonella mutant strain of the serovar Salmonella enterica subsp. Enterica, said mutant strain comprising a genetic modification in the tolC gene or in at least the acrAB, acrEF and mdtABC gene, and wherein said mutant strain is capable of preventing or reducing Salmonella colonization of the reproductive organs in hens; and method(s) of preventing or reducing Salmonella contamination of eggs, said method comprising administering a Salmonella mutant strain comprising a genetic modification in the tolC gene or in at least the acrAB, acrEF and mdtABC gene to laying hens. Consequently, it is the Office’s position that (1) the independent claim constitutes a "broad generic claim” based on the generically claimed “genetic modifications”; and (2) the claimed genus has substantial variation because of the numerous options and combinations of options permitted. In addition, the specification does not adequately describe methods of prevention.
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. In the instant case, the specification provides adequate written description for two mutants falling within the scope of the claims (1) Salmonella enteritidis and (2) Salmonella typhimurium, but each with the same, single genetic modification (e.g. acrABacrEFmdtABC) which fully eliminates all of the acrA, acrB, acrE, acrF, mdtA, mdtB, and mdtC genes; wherein following administration thereof, the eggs of orally immunized hens were protected from Salmonella enteritidis challenge (e.g. Example 1; Table 1); and wherein no shedding of the mutants was detected after 23 days, and no mutants were detected in the spleen or caecum after 36 days (e.g. Example 2; Figure 3; and Figure 4). 
However, the specification does not adequately describe a nexus between the genetic modification of eliminating all seven related genes to generate a live attenuated vaccine strain of Salmonella; and other genetic modifications in general, that may or may not even lead to the inactivation thereof, while still maintaining the functional capabilities as a live attenuated vaccine strain. The specification does not define nor limit “genetic modification” and thus, the phrase encompasses substitutions, additions, and/or deletions of any one or more nucleotides within the nucleic acid sequences for each of the genes.  Further, the specification does not adequately describe methods of preventing colonization of Salmonella (i.e. see claim 1) or methods of preventing Salmonella contamination (i.e. see claim 10).  Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of Salmonella species with both these structural attributes (i.e. generically claimed genetic modifications that may or may not result in inactivation) and the claimed functional properties (i.e. ability to function as a live attenuated Salmonella vaccine for the prevention of colonization and/or contamination) have not yet been identified.  Accordingly, it is the Office’s position that even one of skill in the art would not accept the disclosure of the single modification, i.e., deleting all of the seven related genes identified, as a sufficient number and/or variety of “representative species” for all of the other potential “genetic modifications” to one or more of the seven genes, alone or in combination, which then result in the prevention of colonization and/or contamination, as encompassed by the broad and variable claims.  Therefore, it is the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus.
With regards to the state of the art, Kilroy et al. 2016 (Prevention of egg contamination by Salmonella enteritidis after oral vaccination of laying hens with Salmonella enteritidis toc and acrABacrEFmdtABC mutants; Veterinary Research 47:82) teach a major concern of live vaccines is safety, including the possible risk of reversion to virulence and that whole gene deletion mutants are generally considered to be less capable of reversion to a virulent phenotype as compared to strains harboring point mutations or undefined genetic alterations (page 1, introduction). Kilroy teaches that in the case of Salmonella vaccines for laying hens, the issue of vaccine safety has an additional dimension, as safety should not only include the target species, but also the risk of transmission to humans through the consumption of eggs; and deleting genes important for virulence in mammals, but also deleting genes that are involved in egg white survival is a key issue because this would prevent transmission of the vaccine strains to egg consumers (page 2, introduction). Kilroy teaches Salmonella vaccines containing undefined mutations in one or more genes on the chromosome or defined point mutations are unsafe because these might revert to a virulent phenotype (page 5, discussion). Kilroy teaches the actual immune mechanism explaining the observed protection against Salmonella enteritidis colonization, even using the fully defined acrABacrEFmdtABC mutant strain is not completely clear because immunization induces variable (i.e. unpredictable) humoral and cell-mediate responses that do not always correlate with acquired resistance to re-infection (emphasis added; page 5, discussion).  In addition, Baucheron et al. 2005 (TolC but not AcrB is essential for multidrug-resistant Salmonella enterica serotype Typhimurium colonization of chicks; Journal of Antimicrobial Chemotherapy (2005) 55, 707–712) teaches insertional inactivation (i.e. a genetic modification) of the acrB gene of Salmonella enterica did not affect colonization levels relative to wild-type controls (i.e. not statistically different; see page 710, right column; and Table 2).
Thus, the art provides evidence that there is unpredictability in the results obtained from one species (i.e. undefined, generically claimed genetic modifications, i.e., mutations) other than those specifically enumerated (i.e. complete deletion of all seven related genes yielding reductions and/or protection but not prevention), and accordingly, the evidence indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the ones disclosed. It is again noted, there appears to be only one species properly disclosed with regards to “genetic modifications” and no species properly disclosed for prevention of colonization and/or contamination. Therefore, the state of the art does not provide adequate written description support for which generically claimed genetic modifications in which genes in which Salmonella species, would predictably retain their functional activities as a live attenuated vaccine for the purposes of preventing contamination and/or colonization; and thus, the only way to determine if any given option works is empirical testing of each and every option, alone and/or in combination. 
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).  
Given the above analysis of the factors as a whole, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a).

Double Patenting
9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

10.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


11.  Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,842,861. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to methods of using substantially the same compositions for substantially the same purpose.
	For example, instant claims are drawn to method(s) of immunizing a subject against Salmonella infection comprising administering a Salmonella mutant strain of the serovar Salmonella enterica subsp Enterica, said mutant strain comprising a genetic modification in the tolC gene or in at least the acrAB, acrEF and mdtABC gene, and wherein said mutant strain is capable of preventing or reducing Salmonella colonization of the reproductive organs in hens.
	Similarly, patented claims are drawn to method(s) for protecting a subject against infection and/or colonization with Salmonella, comprising administering to the subject the mutant strain according to claim 1; wherein claim 1 is drawn to a Salmonella mutant strain comprising a deletion or inactivation of the acrAB genes, the acrEF genes, and the mdtABC genes, and wherein the Salmonella mutant strain is a serovar of Salmonella enterica subsp. enterica; wherein the subject is a hen.
	Therefore, both claims sets are drawn to methods of administering substantially the same Salmonella mutant strain to substantially the same subjects for substantially the same purposes; and, accordingly, are not patentably distinct. In addition, the patented claims, requiring a specific mutation are a genus of the instant claims’ broader genus and thereby anticipate the instant claims; see MPEP 2131.02.

Pertinent Art
12.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure:  Ibrahim et al. 2015 (A novel antibiotic-delivery system by using ovotransferrin as targeting molecule; European Journal of Pharmaceutical Sciences; 66: 59-69) teaches mutant Salmonella enterica serotype enteritidis with a tolC gene deletion (e.g. section 2.2).  However, Ibrahim uses the tolC-knockout mutant strain to assess antibiotic testing and thus does not teach administration to a subject in order to prevent colonization or to induce immunization. 

Conclusion
13. No claims are allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
August 29, 2022